                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                 CRIMINAL NO. 1:19-00307

JAMES WALKER, et al.


                   MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant Alonzo Wooden’s motion

to continue the trial and related deadlines.    (ECF No. 69).   In

support of the motion and the need for a continuance, counsel for

the defendant contends that he has been unable to go over

discovery with his client given the COVID-19 pandemic.   Defendant

Wooden resides in Pennsylvania.

     The impact of the pandemic is well-documented and, in order

to lessen the spread of the disease, a number of measures have

been instituted in this court, including the delay of criminal

matters.   See General Order and General Order # 3 entered in In

Re: Court Operations Under the Exigent Circumstances Created by

the COVID-19 Pandemic, No. 2:20-mc-00052 (S.D.W. Va. March 13,

2020 and March 23, 2020) (Johnston, C.J.).   Finally, both the

Governors of West Virginia and Pennsylvania have issued stay-at-

home orders to lessen the spread of COVID-19.

     In ordering the continuance of defendant’s trial and related

deadlines in this matter, the court finds that, due to the

current danger to the public health caused by COVID-19, the ends

of justice served by ordering the continuance outweigh the best
interest of the defendant and the public in a speedy trial,

pursuant to 18 U.S.C. § 3161(h)(7)(A).     In so finding, the court

considered the factors outlined in 18 U.S.C. § 3161(h)(7)(B) and

finds that a failure to order this continuance “would be likely

to make a continuation of such proceeding impossible, or result

in a miscarriage of justice.”     Id. § 3161(h)(7)(B)(i).

         Accordingly, the court hereby GRANTS the motion to continue

and ORDERS as follows:

     1.      Trial of this action is continued until May 27, 2020,

             at 9:30 a.m., in Bluefield.   Jury instructions and

             proposed voir dire are to be filed by May 20, 2020;

     2.      Pretrial motions must be filed by May 12, 2020;

     3.      A pretrial motions hearing is scheduled for May 19,

             2020, at 10:00 a.m., in Bluefield; and

     4.      Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

             the filing of the motion until the trial is excludable

             for purposes of the Speedy Trial Act.1

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

     1
       The court notes that, for purposes of determining
compliance with the Speedy Trial Act, “in cases involving
multiple defendants only one speedy trial clock, beginning on the
date of the commencement of the speedy trial clock of the most
recently added defendant, need be calculated under 18 U.S.C.
§ 3161(h)(7).” United States v. Piteo, 726 F.2d 50, 52 (2d Cir.
1983); see also United States v. Walker, Nos. 95-5914, 96-4247,
96-4110, 1997 WL 358770, *3 (4th Cir. June 30, 1997) (quoting
Piteo).

                                   2
Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

          IT IS SO ORDERED this 6th day of April, 2020.

                              ENTER:



                              David A. Faber
                              Senior United States District Judge




                                  3
